DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the voluminous references.
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. MPEP § 609.04(a)(lll).

This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is “probative of bad faith.” Id. at 1888.
The MPEP provides more support for this position. In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant information and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats Inc. 359 F. Supp. 948, (S.D. Fla. 1972). See also MPEP §2004.

This case presented a situation where the number of the filed disclosures was in excess of 7,000 references. (This application has 4,353 US references, 322 foreign references, and 1,934 NPL references 
While the statement filed does not comply with the guidelines set forth in MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure, as discussed in MPEP 2004, and even further reviewing the voluminous references without properly highlighting those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance makes a serious burden on the examiner and as a result, the quality of the prosecution would have been possibly lowered.
Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
At least Fig. 4-8 appear to be color drawings.

The drawings are objected to because Fig. 8 is not clear. The structures that are labeled are not clear.  Further, it is not clear from the drawings how Fig. 9a-9c are connected to Fig. 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The invention relates to,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the semicolon should be replaced by a comma.  The colon should be removed. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving device in Claims 1-20, movable element in Claims 3, 9, and 10, and processing device in Claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, it is unclear if the indicator is the same indicator of Claim 3.
In Claim 18, it is unclear how machine vision software detects at least one of the presence and the correct orientation of the cassettes on the base plate. Software does not detect; instead, it interprets sensor data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 8-12, 14-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinger et al. (US 2002/0099470; similar to EP 1197990 A2 on the international search report (ISR)) (“Zinger”).
Claim 1: a moveable base plate (FIG. 3, 8/27; paragraph [0034] discloses that FIG. 3 is a system according to FIG. 1-2 with additional features) constructed and arranged to hold cassettes (112/212); an outer wall provided with an opening to receive and remove cassettes from the base plate (4/5 (FIG. 3) or 100 (FIG. 4); since 112 are moved through 4/5, there is implied an opening therein; opening in 100 in FIG. 4); and, a moving device (“rotary platform 27” implies there is an equivalent moving device to rotate base plate 27) constructed and arranged to move the base plate with respect to the opening, wherein the storage apparatus is provided with a stationary sensor (FIG. 15, 551; paragraphs [0058]-[0059]; item 8 is in FIG. 3) near the opening to detect at least one of a presence and a correct orientation of the cassettes on the base plate at the opening (stationary sensor 551 uses reflector 552 on a leaf spring that changes positions based on cassette orientation; paragraph [0059] discloses detecting presence of cassette and position of leaf spring detects orientation of cassette due to flexible nature of leaf spring in relation to stationary sensor 551 via reflector 552);
Claim 2: wherein the sensor is an optical sensor (FIG. 15, 551) to optically detect the presence and the correct orientation of the cassettes on the base plate;
Claim 3: wherein the base plate comprises: a movable element (leaf spring to which 552 is connected) positioned to be contacted and moveable by a cassette when said cassette is present in the correct orientation on said base plate; an indicator (552) being moveable by the moveable element and indicating that said cassette is present in said correct orientation, wherein said indicator is within a viewing angle of the optical sensor to indicate the presence and correct orientation of the cassette on the base plate to the optical sensor (FIG. 15);

Claim 5: wherein the pivotable arm comprises an indicator (552; it is assumed this is the same as in Claim 3), said indicator being moveable upon pivoting of said arm indicating that said cassette is in said correct orientation.
Claim 6: wherein the pivotable arm comprises a counterweight to push the moveable element against the cassette (a portion of the leaf spring not connected to the indicator is counterweight);
Claim 8: wherein said moveable element comprises a stop, said stop limiting the movement of said moveable element (connection of leaf spring to base plate stops deflection of leaf spring);
Claim 9: wherein the moveable element is provided at a lower side of the base plate (FIG. 15);
Claim 10: wherein the indicator comprises a reflector and the optical sensor comprises a radiation source to direct a beam of radiation towards the reflector and a sensor to detect a reflection of the radiation beam (551/552; FIG. 15);
Claim 11: wherein the baseplate is provided with holding members to position the cassettes on the base plate (FIG. 4, 114);
Claim 12: wherein walls are provided to the base plate extending upward from the baseplate leaving one side open for access to the base plate (FIG. 4);
Claim 14: wherein the walls define an isosceles trapezoid shape on the base plate (FIG. 4; similar shape as current application, i.e., not exactly isosceles trapezoid in Fig. 4; for example, the bottom portion base plate 63 in FIG. 4 is curved where trapezoids are not curved);
Claim 15: wherein the baseplate comprises a plurality of areas to hold the cassettes (FIG. 3);

Claim 19: a processing device (21 is equivalent) to process substrates; and, a substrate handler (24/etc.) constructed and arranged to move substrates from the cassettes to the processing device and to move the substrates from the processing device to the cassettes after processing;
Claim 20: wherein the processing device comprises a reactor with a reaction chamber for processing a plurality of substrates (FIG. 1, 6/7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Odashima et al. (US 20100206767 A1) (“Odashima”). Zinger discloses all the limitations of the claims as discussed above.
Zinger does not directly show that said base plate is provided with a hole therein, and said movable element comprises a pin to cooperate with the cassette and moveably configured in said hole.
Odashima shows a similar device having said base plate that is provided with a hole therein, and said movable element comprises a pin to cooperate with the cassette and moveably configured in said hole (paragraph [0181]; holes 19 with pin 20) for the purpose of providing an alternative design choice among a finite number of design choices for sensing (paragraph [0181]). Therefore, it would have been .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Sakata et al. (US 20170178942 A1) (“Sakata”). Zinger discloses all the limitations of the claims as discussed above.
Zinger does not directly show that a wall opposite the open side is provided with holes to purge the cassettes.
Sakata shows a similar device having a wall opposite the open side that is provided with holes to purge the cassettes (paragraph [0105]; FIG. 17A/17B, 76) for the purpose of efficiently distributing purge gas throughout the cassettes (paragraph [0106]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger as taught by Sakata and include Sakata’s similar device having a wall opposite the open side that is provided with holes to purge the cassettes (paragraph [0105]; FIG. 17A/17B, 76) for the purpose of efficiently distributing purge gas throughout the cassettes.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Okita et al. (US 20130068727 A1) (“Okita”). Zinger discloses all the limitations of the claims as discussed above.
Zinger does not directly show:
camera constructed and arranged to have the cassettes on the base plate near the opening within a viewing angle of the camera to detect at least one of the presence and the correct orientation of the cassettes on the base plate;
Claim 18 (Claim 18 depends on Claim 17): wherein the apparatus is provided with a computer operable connected with the camera and provided with a processor and a memory, wherein the memory is provided with machine vision software for detecting at least one of the presence and the correct orientation of the cassettes on the base plate.
Okita shows a similar device having:
Claim 17: wherein the optical sensor is a camera (80 of Okita) constructed and arranged to have the cassettes on the base plate near the opening within a viewing angle of the camera to detect at least one of the presence and the correct orientation of the cassettes on the base plate (FIG. 15 of Zinger);
Claim 18: wherein the apparatus is provided with a computer operable connected with the camera and provided with a processor and a memory, wherein the memory is provided with machine vision software for detecting at least one of the presence and the correct orientation of the cassettes on the base plate (paragraph [0062], “controller” and CPU has memory; FIG. 15 of Zinger);
for the purpose of having the computer efficiently process information from the camera (paragraph [135]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger as taught by Okita and include Okita’s similar device having:
Claim 17: wherein the optical sensor is a camera constructed and arranged to have the cassettes on the base plate near the opening within a viewing angle of the camera to detect at least one of the presence and the correct orientation of the cassettes on the base plate;
Claim 18: wherein the apparatus is provided with a computer operable connected with the camera and provided with a processor and a memory, wherein the memory is provided with machine 
for the purpose of having the computer efficiently process information from the camera.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Gerald McClain/Primary Examiner, Art Unit 3652